 


116 HR 1713 IH: Lonnie Kilpatrick Central Pacific Relief Act
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 1713 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2019 
Mr. San Nicolas (for himself, Mr. Bilirakis, Mrs. Radewagen, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to provide for a presumption of service-connection for certain veterans exposed to certain herbicides while serving in the Armed Forces, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lonnie Kilpatrick Central Pacific Relief Act.  2.Presumptions of service-connection for certain veterans exposed to certain herbicides while serving in the Armed Forces (a)Expansion of presumptionsSection 1116(a)(1) of title 38, United States Code, is amended— 
(1)in subparagraph (A), by inserting after 1975 the following: , served on Guam or American Samoa, or in the territorial waters thereof, during the period beginning on January 9, 1962, and ending on July 31, 1980, or served on Johnston Atoll or on a ship that called at Johnston Atoll during the period beginning on January 1, 1972, and ending on September 30, 1977; and  (2)in subparagraph (B), by inserting after 1975 the following: , served on Guam or American Samoa, or in the territorial waters thereof, during the period beginning on January 9, 1962, and ending on July 31, 1980, or served on Johnston Atoll or on a ship that called at Johnston Atoll during the period beginning on January 1, 1972, and ending on September 30, 1977,.  
(b)Eligibility for hospital care and medical servicesSection 1710(e)(4) is amended by striking subparagraph (A) and inserting the following new subparagraph (A):  (A)The term Vietnam-era herbicide-exposed veteran means a veteran who— 
(i)served on active duty— (I)in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975;  
(II)on Guam or American Samoa, or in the territorial waters thereof, the period beginning on January 9, 1962, and ending on July 31, 1980; or  (III)on Johnston Atoll or on a ship that called at Johnston Atoll during the period beginning on January 1, 1972, and ending on September 30, 1977; and  
(ii)the Secretary finds may have been exposed during such service to dioxin or was exposed during such service to a toxic substance found in a herbicide or defoliant used for military purposes during such period..   